Citation Nr: 1410706	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

This case was previously before the Board of Veterans' Appeals (Board on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which awarded service connection for PTSD and assigned an initial 50 percent evaluation effective September 2009.  The Veteran testified at a Board hearing in October 2011.  In pertinent part, a March 2012 Board decision denied the claim for an increased rating for PTSD.  The Veteran appealed this decision to the U S Court of Appeals for Veterans Claims (Court).  By Order dated February 2013 the Court remanded the March 2012 denial of an increased rating for PTSD to the Board for compliance with the instructions included in a January 2013 Joint Motion for Partial Remand (JMR).  In July 2013, the Board remanded the matter for additional development.  An interim, September 2013, rating decision increased the rating for PTSD to 70 percent effective September 30, 2009, the date of receipt of the Veteran's claim for service connection.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the July 2013 Board remand, the Court-endorsed JMR by the parties asserts that the Board failed to provide adequate reasons or bases as to why staged ratings are not warranted for the Veteran's service connected PTSD.  Thus, the Board remanded the matter to obtain a VA examination and opinion on the matter.  Specifically, in pertinent part, the Board requested that the examiner provide an opinion as to whether there are any distinct periods between September 30 2009 and the present during which there was an exacerbation or remission of the Veteran's mental health symptoms.  The Veteran underwent VA examination in September 2013; however, the opinion provided by the examiner did not include a response to this portion of the question posed by the Board.  Therefore, the September 2013 examination report is nonresponsive to the Board's remand, and is inadequate for rating purposes, and a new examination must be scheduled.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Further, the level of occupational impairment as a result of the Veteran's service-connected PTSD requires clarification.  Specifically, the September 2013 examiner opined that, although the PTSD has not completely precluded gainful employment, it has affected the Veteran's ability to maintain or sustain gainful employment.  The examiner also found that the Veteran's alcohol dependence is secondary to his PTSD and it is unclear whether his mood disorder has been induced by substances.  As the Board is precluded from differentiating between the symptoms attributable to the Veteran's PTSD and those associated with his nonservice connected mental health disorders absent clinical evidence that clearly shows such a distinction; on remand, the examiner should provide an opinion as to the level of social and occupational impairment as a result of the Veteran's PTSD and other mental health disabilities which cannot be distinguished from his PTSD.  See Mittleider v. West; 11 Vet. App. 181 (1998).

Additionally, the record reflects that the Veteran receives ongoing VA medical treatment.  The most recent treatment records are dated in July 2013.  As more recent VA treatment records may be pertinent to the Veteran's claim, they must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any VA treatment records subsequent to July 2013 and associate them with the claims file.

2.  The RO should return the claims folder to the examiner who examined the Veteran in September 2013 for review and an addendum to the opinions offered in the examination report.  The examiner should review the claims file and render an opinion as to the following:

a)  Whether there are (and identify) any distinct periods between September 30, 2009 and the present during which there was an exacerbation or remission of symptoms.

b)  Whether the Veteran's PTSD (and other mental health disabilities which cannot be distinguished from his PTSD) precludes substantially gainful employment.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

If the September 2013 VA examiner is no longer available, the Veteran should be scheduled for another VA examination for the purpose of responding to the above-posed questions.  In the event the Veteran fails to report for such examination, the claims file should nevertheless be forwarded to an appropriate VA examiner for review and a response to the above-posed questions.  

3.  After completion of the above, the RO should review the expanded record and readjudicate the Veteran's claim.  Special attention should be given to the question of whether "staged ratings" are warranted at anytime during the period on appeal as discussed in the Joint Remand of the parties.  The appellant and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

